NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4081-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ABDUL L. PARKER, a/k/a
LAMONT PARKER, ABDUAL
PARKER, and LAMAR PARKER,

     Defendant-Appellant.
______________________________

                    Submitted November 18, 2019 – Decided February 7, 2020

                    Before Judges Vernoia and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Atlantic County, Indictment No. 14-05-1032.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Joseph Anthony Manzo, Designated
                    Counsel, on the brief).

                    Damon G. Tyner, Atlantic County Prosecutor, attorney
                    for respondent (John J. Lafferty, IV, Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant, Abdul Parker, appeals from the denial of his petition for post -

conviction relief (PCR) without an evidentiary hearing. On the day scheduled

for trial, defendant pled guilty to two counts of first-degree robbery and one

count of conspiracy to commit robbery. He was sentenced to an aggregate

fifteen-year sentence subject to the parole ineligibility term required under the

No Early Release Act, N.J.S.A. 2C:43-7.2.

      Defendant claims that his trial attorney rendered ineffective assistance of

counsel.   Specifically, defendant contends that his trial counsel provided

constitutionally deficient assistance by not conducting a proper pretrial

investigation, by not obtaining surveillance videos, by not filing pretrial motions

including a motion for a Wade/Henderson1 hearing, by not reviewing the

discovery with defendant, and by not preparing for trial.         The PCR court

determined that defendant failed to submit evidence to support any of his claims

of ineffective assistance and also failed to establish that he suffered prejudice

from his counsel's allegedly deficient performance.             The PCR court

characterized defendant's claims as "bald assertions" insufficient to justify an

evidentiary hearing much less the vacation of his guilty pleas.



1
  United States v. Wade, 338 U.S. 218 (1967); State v. Henderson, 208 N.J. 208
(2011).
                                                                           A-4081-17T1
                                        2
      We have reviewed the record on appeal in light of the applicable legal

standards and conclude defendant’s contentions were properly rejected by the

PCR court without the need for an evidentiary hearing. We affirm the denial of

PCR substantially for the reasons set forth in the PCR court’s written opinion.



                                       I.

      Defendant raises the following contentions on this appeal:

            POINT I

            AFTER [DEFENDANT] DEMONSTRATED THAT
            HIS COUNSEL WAS UNPREPARED FOR TRIAL,
            THE PCR COURT ERRED BY DETERMINING
            THAT THE [DEFENDANT] FAILED TO MAKE A
            PRIMA FACIE CLAIM OF INEFFECTIVE
            ASSISTANCE OF COUNSEL.

            POINT II

            BECAUSE [DEFENDANT] MADE A PRIMA FACIE
            SHOWING OF INEFFECTIVE ASSISTANCE OF
            TRIAL COUNSEL, THE COURT MISAPPLIED ITS
            DISCRETION IN DENYING POST-CONVICTION
            RELIEF WITHOUT CONDUCTING A FULL
            EVIDENTIARY HEARING.

            POINT III

            PCR COUNSEL WAS INEFFECTIVE FOR NOT
            SUBMITTING AFFIDAVITS SUBSTANTIATING
            [DEFENDANT'S] CLAIMS.


                                                                         A-4081-17T1
                                       3
                                       II.

      Post-conviction relief serves the same function as a federal writ of habeas

corpus. State v. Preciose, 129 N.J. 451, 459 (1992). When petitioning for PCR,

a defendant must establish, by a preponderance of the credible evidence, that he

or she is entitled to the requested relief. Ibid. To sustain that burden, the

defendant must allege and articulate specific facts that "provide the court with

an adequate basis on which to rest its decision." State v. Mitchell, 126 N.J. 565,

579 (1992).

      Defendant's PCR petition raises claims of constitutionally deficient

assistance of counsel.    Both the Sixth Amendment of the United States

Constitution and Article 1, paragraph 10 of the State Constitution guarantee the

right to effective assistance of counsel at all stages of criminal proceedings.

Strickland v. Washington, 466 U.S. 668, 686 (1984) (citing McMann v.

Richardson, 397 U.S. 759, 771 n.14 (1970)); State v. Fritz, 105 N.J. 42, 58

(1987). To establish a violation of the right to the effective assistance of

counsel, a defendant must meet the two-part test articulated in Strickland. Fritz,
105 N.J. at 58. "First, the defendant must show that counsel's performance was

deficient. . . . Second, the defendant must show that the deficient performance

prejudiced the defense." Strickland, 466 U.S. at 687.


                                                                          A-4081-17T1
                                        4
      To meet the first prong of the Strickland test, a defendant must show "that

counsel made errors so serious that counsel was not functioning as the 'counsel'

guaranteed by the Sixth Amendment." Ibid. Reviewing courts indulge in a

"strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance." Id. at 689.

      The second prong of the Strickland test requires the defendant to show

"that counsel's errors were so serious as to deprive the defendant of a fair trial,

a trial whose result is reliable." Strickland, 466 U.S. at 687. Put differently,

counsel's errors must create a "reasonable probability" that the outcome of the

proceedings would have been different than if counsel had not made the errors.

Id. at 694. This assessment is necessarily fact-specific to the context in which

the alleged errors occurred. When a defendant seeks "[t]o set aside a guilty plea

based on ineffective assistance of counsel, a defendant must show . . . 'that there

is a reasonable probability that, but for counsel's errors, [the defendant] would

not have pled guilty and would have insisted on going to trial.'" State v. Nunez-

Valdez, 200 N.J. 129, 139 (2009) (quoting State v. DiFrisco, 137 N.J. 434, 457

(1994) (alterations in original)).

      Short of obtaining immediate relief, a defendant may prove that an

evidentiary hearing is warranted to develop the factual record in connection with


                                                                           A-4081-17T1
                                        5
an ineffective assistance claim. Preciose, 129 N.J. at 462–63. The PCR court

should grant an evidentiary hearing when (1) a defendant is able to prove a prima

facie case of ineffective assistance of counsel, (2) there are material issues of

disputed fact that must be resolved with evidence outside of the record, and (3)

the hearing is necessary to resolve the claims for relief. Id. at 462; R. 3:22-

10(b). To meet the burden of proving a prima facie case, a defendant must show

a reasonable likelihood of success under the Strickland test. Preciose, 129 N.J.

at 463. "[C]ourts should view the facts in the light most favorable to a defendant

to determine whether a defendant has established a prima facie claim." Id. at

462–63.

        "[I]n order to establish a prima facie claim, a petitioner must do more than

make bald assertions that [he or she] was denied the effective assistance of

counsel." State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). The

petitioner must allege specific facts sufficient to support a prima facie claim.

Ibid.    Furthermore, the petitioner must present these facts in the form of

admissible evidence. In other words, the relevant facts must be shown through

"affidavits or certifications based upon the personal knowledge of the affiant or

the person making the certification." Ibid.




                                                                            A-4081-17T1
                                          6
                                       III.

      Applying the foregoing legal principles to the record before us, we

conclude that defendant has failed to establish by a preponderance of the

evidence that he is entitled to vacate his guilty plea and, similarly, has not

established a prima facie case of ineffective assistance sufficient to justify an

evidentiary hearing. Preciose, 129 N.J. at 459, 463. Where, as here, a defendant

claims his or her attorney failed to investigate the case, the defendant must state

"the facts that an investigation would have revealed, supported by affidavits or

certifications." State v. Porter, 216 N.J. 343, 353 (2013) (quoting Cummings,
321 N.J. Super. at 170). In this instance, defendant has not presented any

competent evidence showing, for example, what would have been found by the

pretrial investigation defendant claims trial counsel should have undertaken.

      Relatedly, defendant has provided no competent evidence with respect to

what the surveillance videos he refers to would have shown. Nor has defendant

provided evidence to show that a Wade/Henderson motion would have had merit

and would have resulted in the suppression of, or at least an adverse inference

with respect to, an out-of-court identification that would have been used against

him at trial. In sum, the record before us presents nothing more than the kind of

"bald" assertions that afford no basis for post-conviction relief.


                                                                           A-4081-17T1
                                        7
      Finally, we note that defendant also claims in this appeal that his PCR

counsel was ineffective in failing to assist defendant with preparing

certifications and affidavits to support defendant's contentions that trial counsel

was ineffective. "This relief is not predicated upon a finding of ineffective

assistance of counsel under the relevant constitutional standard. Rule 3:22-6(d)

imposes an independent standard of professional conduct upon an attorney

representing a defendant in a PCR proceeding." State v. Hicks, 411 N.J. Super.
370, 376 (App. Div. 2010). The Court has stated:

            PCR counsel must communicate with the client,
            investigate the claims urged by the client, and
            determine whether there are additional claims that
            should be brought forward. Thereafter, counsel should
            advance all of the legitimate arguments that the record
            will support. If after investigation counsel can
            formulate no fair legal argument in support of a
            particular claim raised by defendant, no argument need
            be made on that point. Stated differently, the brief must
            advance the arguments that can be made in support of
            the petition and include defendant's remaining claims,
            either by listing them or incorporating them by
            reference so that the judge may consider them.

            [State v. Webster, 187 N.J. 254, 257 (2006).]

"The remedy for counsel's failure to meet the[se] requirements . . . is a new PCR

proceeding." Hicks, 411 N.J. Super. at 376 (citing State v. Rue, 175 N.J . 1, 4

(2002)).


                                                                           A-4081-17T1
                                        8
      Defendant's claims regarding his PCR counsel's ineffective assistance are

nothing but "bald assertions that he was denied the effective assistance of

counsel." State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). As with

his claim concerning the ineffectiveness of trial counsel, defendant is obligated to

support his argument concerning PCR counsel's ineffectiveness under Rule 3:22-

6(d) with "affidavits or certifications." Ibid. Defendant has failed to provide this

court with the necessary competent proofs to support his claim that he would have

filed certifications and affidavits in support of his ineffectiveness claim regarding

trial counsel. We refuse to speculate whether PCR counsel performed effectively in

presenting defendant's contentions in the absence of competent "facts sufficient to

demonstrate counsel's alleged substandard performance." Ibid.

      We appreciate that ineffective assistance by PCR counsel might be one

reason defendant failed to support his PCR contentions with certifications or

affidavits. There are also other possible reasons, including the possibility th at

defendant refused to subject himself to punishment by certifying to willfully

false statements. R. 1:4-4. It is not our place to speculate on such matters,

especially when there remains an opportunity for defendant to present this claim

to a PCR judge. See Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973)

(citing Reynolds Offset Co. v. Summer, 58 N.J. Super. 542, 548 (App. Div.


                                                                             A-4081-17T1
                                         9
1959)). Our task on this appeal is to review the PCR court's ruling in view of

the record before us. Defendant's claim on appeal that PCR counsel rendered

ineffective assistance is no less "bald" than the contentions that were presented

to the PCR court.

      Defendant is free to file a new PCR petition asserting that counsel

assigned to represent him in the PCR court rendered ineffective assistance. R.

3:22-4(b)(2)(C). We would expect any such new petition to be supported by

competent evidence that PCR counsel's performance was deficient, and that

defendant suffered prejudice as a result. In that event, a Law Division PCR

judge would have an opportunity to review the proffered evidence, convene an

evidentiary hearing if appropriate, and issue a ruling that would be subject to

appellate review on a fulsome record.

      Affirmed.




                                                                         A-4081-17T1
                                        10